UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-4717



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ANTONIO LEVOWE CLARK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-95-65-H)


Submitted:   April 17, 1997                 Decided:   April 25, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


W. James Payne, POWELL & PAYNE, Shallotte, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, John S.
Bowler, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio L. Clark appeals his conviction and sentence of 200

months incarceration for possession of crack cocaine, in violation

of 21 U.S.C.A. § 844 (West Supp. 1997). Clark contends that the
Government breached his plea agreement. Finding no reversible

error, we affirm Clark's sentence.

     Clark contends that the Government breached the plea agreement

by not giving him an opportunity to earn a reduction in sentence by

providing substantial assistance.* Clark's claim is without merit.
In United States v. Ringling, 988 F.2d 504, 506 (4th Cir. 1993), we

held that a nearly identical plea agreement obligated the Govern-

ment to debrief the defendant and that the Government's absolute

failure to do so breached the agreement. However, such is not the
case here. Clark was given an opportunity to cooperate, yet he was

ill-tempered and uncooperative and provided no valuable informa-

tion. The Government was not then obligated to give Clark addition-
al opportunities to provide substantial assistance. Therefore, the

plea agreement was not breached.

     Accordingly, we find Clark's appeal without merit, and we

affirm his conviction and sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in




    *
      See United States Sentencing Commission, Sentencing Guide-
lines, § 5K1.1 (Nov. 1995). Clark was sentenced in September 1996.

                                2
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3